DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of European patent application number 18187322.5, filed on August 3, 2018, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on January 29, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Rejections - 35 USC § 112
Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance:
Claim 8 recites the broad recitation “a distinct wavelength range”, and the claim also recites “in particular a wavelength range of red, green or blue light” which is the narrower statement of the range/limitation.  
Claim 8 recites the broad recitation “a further wavelength range of infrared light”, and the claim also recites “in particular a further wavelength range that includes 940 nm” which is the narrower statement of the range/limitation.  
Claim 10 recites the broad recitation “smaller than 2 µm x 2 µm”, and the claim also recites “in particular a footprint equal to or smaller than 1.4 µm x 1.4 µm” which is the narrower statement of the range/limitation.  

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 9, and 11-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mo et al. (US Pub. 2018/0227516).
In regard to claim 1, note Mo discloses a pixel cell comprising a pixel set with a plurality of pixels, with each pixel comprising a photodiode and a transfer gate coupled to the photodiode (paragraphs 0046-0048, and figures 5-6, 9-10: PDa-d/PD1-n, TXa-n/TX1-n), and a readout circuit comprising a floating diffusion coupled to all of the transfer gates  (paragraphs 0046-0048, and figures 5-6, 9-10: FN), a column output line (paragraphs 0046-0048, and figures 5-6, 9-10: gs_pix), a sample-and-hold stage coupled to the floating diffusion (paragraphs 0046-0048, and figures 5-6, 9-10: GS_RST, GS, Crst, Csig), a first switch coupling the sample-and-hold-stage to the column output line (paragraphs 0046-0048, and figures 5-6, 9-10: GSW), and a second switch coupling the floating diffusion to the column output line or to a further column output line (paragraphs 0046-0048, and figures 5-6, 9-10: RSW, rs_pix).
In regard to claim 2, note Mo discloses that the readout circuit is configured, in a global shutter mode of operation, to control the plurality of pixels such that corresponding charges generated by the photodiode of each of the plurality of pixels in 
In regard to claim 4, note Mo discloses that at least the plurality of pixels and the floating diffusion are arranged on a first die and at least the column output line, the sample-and-hold stage and the first switch are arranged on a second die (paragraphs 
In regard to claim 5, note Mo discloses that the sample-and-hold stage comprises a first storage stage and a second storage stage, wherein the first storage stage and the second storage stage are arranged in series or in parallel, and each comprise a switch and a capacitor (figures 5-6, 9-10: GS_RST, GS, Crst, Csig; the first stage is considered to include GS_RST and Crst, and the second stage is considered to include GS and Csig).
In regard to claim 6, note Mo discloses that the further column output line, wherein the further column output line is configured as a rolling shutter column output line (figures 5-6, 9-10: rs_pix) and the column line is configured as a global shutter column output line (figures 5-6, 9-10: gs_pix).
In regard to claim 9, note Mo discloses that the pixel set comprises three pixels, or four pixels, in particular four pixels arranged in a 2x2 matrix (figures 5 and 9; a 2x2 pixel cell is formed).
In regard to claim 11, note Mo discloses that a capacitance of the floating diffusion is adjustable, in particular adjustable by means of a switch (paragraphs 0049, and figures 5-6, 910: 603, DCG; the switch DCG can adjust the capacitance of the floating diffusion FN).
In regard to claim 12
In regard to claim 13, note Mo discloses that the image sensor is configured to operate in a global shutter mode of operation for three dimensional imaging of an object or a scene (paragraphs 0007, 0054-0055; the image sensor includes a global shutter mode of operation, which can be used for any type of imaging, which includes three dimensional imaging; additionally, the Examiner notes that claimed use for three dimensional imaging is simply considered an intended use).
In regard to claim 14, note Mo discloses an electronic device with a camera system comprising an image sensor according to claim 12 (paragraph 0003; the camera can be used in a variety of electronic devices).
In regard to claim 15, note Mo discloses a method for operating a pixel cell comprising a pixel set with a plurality of pixels, with each of the plurality of pixels being configured to capture optical information incident upon the respective pixel and generate electrical information representative of the optical information (paragraphs 0007, 0051-0055, and figures 1, 5-6, 9-10), the method comprising collecting and outputting the electrical information from each of the plurality of pixels (paragraphs 0007, 0051-0055, and figures 7-8), and operating the pixel set in a global shutter mode and in a rolling shutter mode (paragraphs 0007, 0051-0055, and figures 7-8), wherein in the global shutter mode of operation the electrical information from each of the plurality of pixels is combined, in particular as a sum or average, for generating a global shutter output signal (paragraphs 0054-0055, and figure 8), and in the rolling shutter mode of operation the electrical information from each of the plurality of pixels is used to generate individual rolling shutter output signals (paragraph 0051, and figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US Pub. 2018/0227516), in view of Sugiyama et al. (US Pub. 2003/0052252).
In regard to claim 3, the primary reference of Mo discloses the use of a pixel cell that operates in global shutter mode or rolling shutter mode, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the pixel set is operated, in particular exclusively operated, in the global shutter mode for charges generated by the photodiode of each of the plurality of pixels based on incident radiation in a first wavelength range, in particular a near-infrared range including 940 nm, and in the rolling shutter mode for charges generated by the photodiode of each of the plurality of pixels based on incident radiation in a second wavelength range, in particular a visible range.
In analogous art, Sugiyama discloses an imaging device that includes a pixel addition mode that is used when capturing infrared images (paragraphs 0092-0093).  Sugiyama teaches that addition mode is preferred in order to compensate for the decrease in pixel sensitivity when capturing IR images (paragraphs 0092-0093).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the pixel set is operated, in particular exclusively operated, in the global shutter mode .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US Pub. 2018/0227516).
In regard to claim 7, the primary reference of Mo discloses the use of a pixel cell that operates in global shutter mode or rolling shutter mode, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the pixels of the plurality of pixels are separated by trenches, in particular by trenches filled with a trench material with a small refractive index compared to a material of the pixels, and each of the plurality of pixels further comprises light-diffraction structures.
Official Notice is taken that the concepts and advantages of separating pixels with trench material having a lower refractive index, and the use of light diffraction structures on the sensor surface are notoriously well known and expected in the art for the purpose of reducing color cross talk and increasing pixel sensitivity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the pixels of the plurality of pixels are separated by trenches, in particular by trenches filled with a trench material with a small refractive index compared to a material of the pixels, and each of the plurality of pixels further comprises light-diffraction structures, in order to reduce color cross talk and increase pixel sensitivity, as is commonly known.
In regard to claim 8, the primary reference of Mo discloses the use of a pixel cell that operates in global shutter mode or rolling shutter mode, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that a color filter arrangement of filters, wherein each filter acts as a bandpass filter for a distinct wavelength range, in particular a wavelength range of red, green or blue light, such that each of or a majority of pixels of the pixel set comprises a distinct color filter, and the filters act as bandpass filters for a further wavelength range, in particular a further wavelength range of infrared light, in particular a further wavelength range that includes 940 nm.
Official Notice is taken that the concepts and advantages of separating pixels with trench material having a lower refractive index, and the use of band stop color filters on the sensor surface are notoriously well known and expected in the art in order to allow multispectral images to be captured with a single imaging device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference to include a color filter arrangement of filters, wherein each filter acts as a bandpass filter for a distinct wavelength range, in particular a wavelength range of red, green or blue light, such that each of or a majority of pixels of the pixel set comprises a distinct color filter,  and the filters act as bandpass filters for a further wavelength range, in particular a further wavelength range of infrared light, in particular a further wavelength range that includes 940 nm, in order to allow multispectral images to be captured with a single imaging device.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US Pub. 2018/0227516), in view and further in view of Applicant Admitted Prior Art (hereinafter referred to as “AAPA”).
In regard to claim 10, note the primary reference of Mo discloses the use of a pixel cell, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that each of the plurality of pixels is equal in size and has a footprint smaller than 2 µm x 2 µm, in particular a footprint equal to or smaller than 1.4 µm x 1.4 µm.
Applicant (AAPA) states that “image sensors with pixel sizes down to 0.9 pm are commercially available” (page 13, lines 19-20 in the specification of the instant 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/CHRISS S YODER III/Examiner, Art Unit 2697